EXHIBIT 10.1





ANNUAL INCENTIVE AWARD AGREEMENT
 
THIS ANNUAL INCENTIVE AWARD AGREEMENT (the “Agreement”), dated as of
__________________, is between CULP, INC., a North Carolina corporation (the
“Corporation”), and ____________________ (“Recipient”).
 
Background Statement
 
The Corporation desires to grant to Recipient an Annual Incentive Award (the
“Award”) pursuant to the Culp, Inc. 2015 Equity Incentive Plan (the “Plan”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
given to them in the Plan.
 
STATEMENT OF AGREEMENT
NOW, THEREFORE, the parties hereby agree as follows:
 
Section 1. Grant of Award.  The Corporation hereby grants to Recipient the Award
described below.
 
The Award will pay an incentive bonus for the Performance Period stated below to
Recipient upon final determination by the Compensation Committee (the
“Committee”) of the Corporation’s board of directors that a bonus payment is due
pursuant to the terms of this Agreement and the Plan.
 
The bonus payment due hereunder is calculated with reference to the Bonus
Percentage for the Reporting Unit in which the Recipient participates.  The
bonus due to Recipient is the Bonus Percentage for Recipient’s Reporting Unit
multiplied by Recipient’s Bonus Opportunity.
 
Performance Period:  The Corporation’s fiscal year ending ________________.
 
Reporting Unit:  _____________________ [or the ______________ Division (the
“Division”)]
 
Bonus Opportunity:  Recipient’s Bonus Opportunity is _____% of Recipient’s base
salary approved for the Performance Period.
 
Bonus Percentage for a Reporting Unit is the amount derived from Schedule A
attached hereto, based upon the Total EVA results for Recipient’s Reporting Unit
during the Performance Period, with straight line interpolation being used to
determine Bonus Percentage amounts between the amounts shown on Schedule A.  The
maximum Bonus Percentage for this award is ___%.
 
Economic Value Added (“EVA”) for a Reporting Unit is the amount, if any, by
which Adjusted Operating Income earned by the Reporting Unit for each month
during the Performance Period exceeds (or if lower, a negative number) the
Capital Charge for the Reporting Unit in the relevant month.  Total EVA for the
Performance Period is the sum of the total amounts of EVA for each month of the
Performance Period.
 
 
Capital Charge:  ___%
 

--------------------------------------------------------------------------------

 
“Adjusted Operating Income” is defined as operating income for a Reporting Unit
as recorded on the Reporting Unit’s financial statements, but excluding (prior
to) the payment of bonus payments related to the EVA-based annual incentive
plan, and excluding extraordinary and non-recurring items including
restructuring and related charges, goodwill or fixed asset impairment charges,
prepayment fees on debt, other extraordinary charges or credits, and the effects
of acquisitions.
 
“Operating Capital Employed” for a Reporting Unit is the sum of all capital
items allocated to the Reporting Unit on the Corporation’s financial records,
but excluding such items, if any, which may include property, plant and
equipment construction in progress, goodwill and other intangibles related to
acquisitions, newly acquired assets or operations, etc., that the Committee
deems appropriate for exclusion.
 

Section 2. Vesting.  The bonus amount to be paid hereunder will vest and become
payable upon final determination of the amount to be paid by the Corporation and
the Committee.
 
Notwithstanding the foregoing, all unvested Awards (and a bonus payment at
Recipient’s Bonus Opportunity) shall immediately vest and become payable upon
the occurrence of the following:
 
(a) the termination by the Corporation of the employment of Recipient without
Cause or by reason of the death or Disability of Recipient; or


(b) Recipient’s employment is terminated by the Corporation in anticipation of a
Change of Control, or


(c) Recipient is employed by the Corporation or an affiliate thereof at the time
a Change of Control occurs, and at any time during the 18-month period following
such Change of Control (provided that the bonus payment provided for hereunder
shall have not already become due and been paid),


(i) Recipient’s employment is terminated by the Corporation or an affiliate
thereof for any reason other than for death, Disability or Cause, or


(ii) Recipient terminates his/her employment for Good Reason within one year
following the initial existence of the conditions giving rise to such Good
Reason.


Section 3. Additional Definitions.  For purposes of this Agreement, the
following terms shall have the meanings indicated below:
 
“Cause” shall mean (i) the commission by Recipient of a felony (or crime
involving moral turpitude); (ii) theft, conversion, embezzlement or
misappropriation by Recipient of funds or other assets of the Corporation or its
Subsidiaries or any other act of fraud with respect to the Corporation or its
Subsidiaries (including without limitation the acceptance of bribes or kickbacks
or other acts of self-dealing); (iii) intentional, grossly negligent or unlawful
misconduct by Recipient that causes significant harm to the Corporation or its
Subsidiaries; or (iv) repeated instances of intoxication with alcohol or drugs
while conducting business during regular business hours.
 
2

--------------------------------------------------------------------------------



“Change of Control” shall have the meaning given to such term in the Plan.  In
addition, for an award that vests according to Total EVA of a Division, “Change
of Control” shall be deemed to have occurred upon consummation of a sale of all
or substantially all of the assets of such Division by the Corporation to an
unaffiliated third party.
 
“Disability” shall have the meaning given to such term in the primary disability
benefit plan of the Corporation in which Recipient participates.  In the absence
of any such plan, “Disability” shall mean any physical or mental impairment that
renders Recipient unable to perform the essential functions of his/her job with
the Corporation and its Subsidiaries for a period of at least 120 days, either
with or without reasonable accommodation.  At the Corporation’s request,
Recipient shall submit to an examination by a duly licensed physician who is
mutually acceptable to the Corporation and Recipient for the purpose of
ascertaining the existence of a Disability, and shall authorize the physician to
release the results of Recipient’s examination to the Corporation.
 
“Good Reason” shall mean, without Recipient’s express written consent, the
existence of any of the following conditions unless such conditions are fully
corrected within thirty days after Recipient notifies the Corporation of the
existence of such conditions as hereinafter provided:


(a) a material diminution in Recipient’s authority, duties or responsibilities;


(b) a material diminution in the authority, duties or responsibilities of the
supervisor to whom Recipient is required to report;


(c) a material diminution in Recipient’s base salary, other than as a result of
across-the-board salary reductions similarly affecting all management personnel
of the Corporation; or


(d) a material change in the geographic location at which Employee must
regularly perform services for the Corporation.


Recipient shall notify the Corporation that he/she believes that one or more of
the conditions described above exists, and of his/her intention to terminate
employment for Good Reason as a result thereof, within sixty days after the time
that he/she gains knowledge of such conditions.  Recipient shall not deliver a
notice of termination of employment for Good Reason until thirty days after
he/she delivers the notice described in the preceding sentence, and Recipient
may do so only if the conditions described in such notice have not been fully
corrected by the Corporation.
 
Section 4. Settlement.
 
As soon as reasonably practicable following a determination by the Corporation
that a bonus payment is due hereunder, the bonus will be paid in cash, or will
be paid in accordance with any proper and valid election under the Culp, Inc.
Deferred Compensation Plan for Key Employees, but only if such election has been
made in accordance with the policies and procedures of the Corporation pursuant
to such plan.


3

--------------------------------------------------------------------------------

 
Section 5. Forfeiture.  All bonus amounts that do not vest pursuant to Section 2
shall automatically be cancelled and forfeited by Recipient effective as of the
earlier to occur of (a) the first day after the end of the Performance Period
(to the extent that Total EVA for the relevant Reporting Unit is not sufficient
to cause any bonus payment to vest pursuant to the terms of this Agreement),
(b) the termination by Recipient of his/her employment with the Corporation or
its Subsidiaries for any reason or (c) the termination by the Corporation of
Recipient’s employment with the Corporation or its Subsidiaries for Cause (each
such event being referred to herein as a “Forfeiture Event”).  Upon the
occurrence of a Forfeiture Event, all unvested bonus amounts shall
automatically, without further action by the Corporation or Recipient, be
cancelled and forfeited.
 
Section 6. Tax Matters.
 
(a) Recipient shall promptly pay to the Corporation all federal, state and local
income, social security and payroll taxes of any kind required by law to be
withheld with respect to the vesting or payment of a bonus hereunder, and the
Corporation, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to Recipient all federal, state and local
income, social security and payroll taxes of any kind required by law to be
withheld with respect to the vesting or payment of a bonus earned hereunder.


(b) Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs and if Recipient is entitled under any agreement or arrangement
(including, without limitation, this Agreement) to receive compensation that
would constitute a parachute payment (including, without limitation, the vesting
of any rights) within the meaning of Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”) but for the operation of this sentence, then
the amount of all such payments shall be reduced, as determined by the
Corporation, to the extent necessary to cause the aggregate present value of all
payments in the nature of compensation to Recipient that are contingent on a
change in the ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, not to
exceed 2.99 times Recipient’s “base amount,” all within the meaning of Section
280G of the Code and the regulations promulgated thereunder.  The parties intend
for the immediately preceding sentence to be interpreted and applied so as to
prevent Recipient from receiving, with respect to a Change of Control, an excess
parachute payment within the meaning of Section 280G of the Code.


Section 7. Clawback.  If the Corporation’s reported financial or operating
results become subject to a material negative restatement, the Committee may
require the Recipient to pay to the Corporation an amount corresponding to the
amount that the Committee determines would not have been vested or paid if the
Corporation’s results as originally published had been equal to the
Corporation’s results as subsequently restated; provided that any requirement or
claim under this Section must be made, if at all, within five years after the
date the amount claimed was originally vested or paid, whichever is later.
 
4

--------------------------------------------------------------------------------



In the alternative, the Committee may require Recipient to repay or return
compensation awarded hereunder pursuant to such rules as may be adopted from
time to time pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, to the extent applicable.  By acceptance of any Award
or bonus payment hereunder, Recipient expressly acknowledges and agrees that any
and all amounts paid to Recipient hereunder are and will be fully subject to the
terms of any policy regarding repayment, recoupment or clawback of compensation
now or hereafter adopted by the Corporation in response to the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act, rulemaking of the
Securities and Exchange Commission or otherwise.  Recipient acknowledges and
agrees that any such policy will apply to any and all bonus amounts paid
hereunder in accordance with its terms, whether retroactively or prospectively,
and agrees to cooperate fully with the Corporation to facilitate the recovery of
any that the Committee determines in its sole discretion is required to be
recovered pursuant to the terms of such policy.
 
The obligations of Recipient to make payments or return bonus amounts paid
hereunder under this Section are independent of any involvement by such
Recipient in events that led to the restatement.  The provisions of this Section
are in addition to, not in lieu of, any remedies that the Corporation may have
against any persons whose misconduct caused or contributed to a need to restate
the Corporation’s reported results.
 
Section 8. Miscellaneous.
 
(a) Governing Law.  This Agreement shall be construed, administered and governed
in all respects under and by the applicable internal laws of the State of North
Carolina, without giving effect to the principles of conflicts of laws thereof.


(b) Entire Agreement; Amendment and Waiver.  This Agreement and the Award
granted hereunder shall be subject to the terms of the Plan, which hereby is
incorporated into this Agreement as though set forth in full herein.  Recipient
hereby acknowledges receipt of a copy of the Plan.  This Agreement and the Plan
reflect the entire agreement between the parties hereto and supersede any prior
or contemporaneous written or oral understanding or agreement regarding the
subject matter hereof.  This Agreement may not be modified, amended,
supplemented or waived except by a writing signed by the parties hereto, and
such writing must refer specifically to this Agreement.


(c) Assignment; Binding Effect.  Except as permitted by the Plan, this Agreement
and the Award granted hereunder may not be assigned, pledged, hypothecated or
transferred by Recipient in any manner.  This Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
heirs, successors and assigns of the parties hereto; provided, however, that
this provision shall not permit any assignment in contravention of the terms
contained elsewhere herein.


(d) No Right to Employment.  Nothing in this Agreement shall confer on Recipient
any right to continue in the employ of the Corporation or any of its
Subsidiaries.


5

--------------------------------------------------------------------------------



(e) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by facsimile or other electronic device shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by facsimile or
other electronic device shall also deliver an original executed counterpart of
this Agreement, but the failure to deliver an original executed counterpart of
this Agreement shall not affect the validity, enforceability and binding effect
of this Agreement.


(f) Notices.  Any notice hereunder to the Corporation shall be addressed to the
Corporation’s principal executive office, Attention: Compensation Committee, and
any notice hereunder to Recipient shall be addressed to Recipient at his/her
last address in the records of the Corporation, subject to the right of either
party to designate at any time hereafter in writing a different address.  Any
notice shall be deemed to have been given when delivered personally, one (1) day
after dispatch if sent by reputable overnight courier, fees prepaid, or three
(3) days following mailing if sent by registered mail, return receipt requested,
postage prepaid and addressed as set forth above.


[Signature page is the next page.]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 



 
CULP, INC.,
  a North Carolina corporation 
                      By:
          Name:
        Title:
                                    RECIPIENT
                                         



7

--------------------------------------------------------------------------------

 
SCHEDULE A


 
Bonus Percentage
Total EVA Results
0%
___
X
X
X
X
X
X
100%
Target Level
X
X
X
X
X
X
___%
[Maximum]





A-1
